107 F.3d 873
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Edward EUELL, Plaintiff-Appellant,v.David ADAMS, Defendant-Appellee.
No. 95-2005.
United States Court of Appeals, Seventh Circuit.
Submitted Jan. 29, 1997.1Decided Feb. 27, 1997.

Before FAIRCHILD, BAUER and COFFEY, Circuit Judges.

ORDER

1
Edward Euell, an Illinois state prisoner, filed a civil rights action pursuant to 42 U.S.C. § 1983, alleging that prison guard David Adams violated his due process rights when he fabricated a disciplinary report resulting in Euell's being convicted of unauthorized organizational activities (planning and participating in a work stoppage and food strike), and the disciplinary board imposed six months' segregation, and demoted Euell to C grade.  The district court dismissed the complaint pursuant to Fed.R.Civ.P. 12(b)(6), a finding which we review de novo.  Murphy v. Walker, 51 F.3d 714, 717 (7th Cir.1995) (per curiam).


2
Under Heck v. Humphrey, 114 S.Ct. 2364-70 (1994), Evans v. McBride, 94 F.3d 1062, 1063 (7th Cir.1996), and Miller v. Indiana Dept. of Corrections, 75 F.3d 330 (7th Cir.1996),2 plaintiff is precluded from bringing a civil rights claim as long as the disciplinary conviction has not been vacated or otherwise found invalid.


3
AFFIRMED.



1
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)


2
 The issue is currently pending before the Supreme Court in Edwards v. Balisok,, cert. granted, 116 S.Ct. 1564 (1996)